Title: To Thomas Jefferson from Robert Smith, with Jefferson’s Note, 19 January 1803
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir! 
            Nav: Dep: 19th Jany 1803
          
          The enclosed Letter, to Mr Eustis is proposed in answer to a Letter received from him some time since. I have mentioned four small vessels instead of three—that if it shall be deemed proper to purchase a Zebec, the purchase may be made out of the money that may be appropriated, in pursuance of my Recommendation to Mr. Eustis— 
          I have the honor to be with the greatest respect & esteem, Sir, your mo: ob: St
          
            Rt Smith
          
          
            [Note by TJ:]
            
              
                
                
                D
                
                
              
              
                building  a 14.
               
                20,000.
                a 16.
                24,000
              
              
                annual exp.
                
                27,000 
                
                30,000
              
            
          
         